DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.
Applicant’s traverse of the rejection is noted.  Applicant has provided specification support for the limitations of the B and hinge pillar within the rocker and the previous 112 rejection is withdrawn.  However further search for this feature is found and a new non-final rejection follows.
The drawing objection to the inner and outer panels is withdrawn in view of the drawings of figures 8a,8b.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the B pillar and hinge pillar within the rocker, claims 1 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-9, 12-18, 21is/are rejected under 35 U.S.C. 103 as being unpatentable over BMW in view of Yajima et al., both cited by applicant, and further in view of Kurogi et al. .
The thorough explanation of the European Patent Office is incorporated by reference.  No further explanation is deemed necessary although the beams of BMW comprise A, B, C, pillars, hinge pillar,  lower beam or sills and upper beam as claimed.
BMW has the blanks with rocker lower beam 31, upper beam 31/31, front pillar 31, rear pillar 15, welded together.
It would have been obvious at the time of filing of applicant to provide in BMW the overlapped spot welded connection of the respective beams 31/15 of BMW as taught by Yajima et al. at paragraph 33 in order to connect blanks in a known manner in this art.
It would have been further obvious at the time of filing of applicant to provide in the combination above a B pillar within a rocker as taught by Kurogi et al. at 51/35, figure 11 as a known structure in this art and not the invention of applicant in order to secure the members in a hidden area.
Claim 5, BMW has B pillar 14/31, and A pillar 30/31/31.
Claim 12, hot forming is disclosed by BMW.
As to claim 13 and 15, different material, strengths and thicknesses are taught by BMW at paragraph 14.
As to claim 16, different microstructure of different tensile strength metals are common knowledge in this art.
	As applicant has not challenged this statement of judicial notice, it is made final.

Claim 17: figure 5 of BMW shows C pillar 15 extending to the B pillar.
Claim 18, figures 2 and 5 shows the A pillar extending to the C pillar15/31 at 31/31 and the C pillar extending to the rocker  
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BMW in view of Yajima et al.  and Kurogi et al. as applied to claim 1 above, and further in view of Kerby.
It would have been obvious at the time of filing of applicant to use the structural frame of the above combination as either an inner or outer frame as taught by Kerby at col. 2, lines 12 and 43 as a known structure in this art to form an auto body.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over BMW in view of Yajima et al. and Yoshi.
Paragraphs 6-15 above are incorporated by reference.  It would have been obvious at the time of filing of applicant to provide in BMW in view of Yajima et al. the hinge pillar 51 within a rocker as taught by Yoshii at 13/16/11 in order to hid the joint.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BMW in view of Yajima et al and Yoshii  as applied to claim 22 above, and further in view of Kurogi et al. .
It would have been obvious at the time of filing of applicant to provide in the combination above a B pillar within a rocker as taught by Kurogi et al. for the reasons listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
8/29/2022